Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Claims Status:
Claims 1, 5 and 12-13 have been cancelled.
Claims 2-4, 6-11 and 14-16 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 6/7/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 2-4, 6 and 7-9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander et al. (US 20140221944) as evidenced by MayoClinic Bedsores (pressure ulcers). Claims 2-4, 6-11 and 14-16 were rejected under 35 U.S.C. 103(a) as being unpatentable over Sander et al. (US 20140221944) and Gross et al. (US 5686102) and Chaudhuri et al. (US 20100063004) as evidenced by MayoClinic Bedsores (pressure ulcers). Claims 2-4, 6, 7, 9-11 and 14-16 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11116868 and Gross et al. (US 5686102) and Chaudhuri et al. (US 20100063004). Applicant’s amendments and arguments are persuasive. Sander et al. is directed to methods of treating wounds and the 11116868 patent is directed to methods of treating open wounds and not a disorder or disease that affects the somatosensory nervous system as explained in more detail below. The rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Sander et al. (US 20140221944) does not teach or suggest, alone or in combination, the instantly claimed methods. Sander et al. is directed to the external treatment of wounds including burns (claims 8 and 13) where it was surprisingly found that it is possible to effectively treat open wounds [0097]. It is also noted that the plain and ordinary meaning of a “wound” is an injury that damages the epidermis of the skin and consequently not a disorder or disease affecting the somatosensory nervous system. In other words, the patients with a disorder or disease affecting the somatosensory nervous system are distinct from patients with a wound to the epidermis of the skin. There is no guidance in Sander et al. to treat patients with a disorder or disease that affects the somatosensory nervous system but to only treat those with wounds. Accordingly, the instantly claimed patient population appears to be distinct and non-obvious from that which is taught by Sander et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 2-4, 6-11 and 14-16 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613